Exhibit 10.48
REIMBURSEMENT AGREEMENT


THIS REIMBURSEMENT AGREEMENT, dated as of November 10, 2006, is made and entered
into by and between Smart Online, Inc., a Delaware corporation (the “Company”)
and Atlas Capital SA, a Swiss business organization (“Atlas”).


W I T N E S S E T H:


WHEREAS, pursuant to a Loan Agreement dated as of even date herewith (as the
same may be amended pursuant to its terms from time to time, the “Loan
Agreement”) between the Company and Wachovia Bank, NA (the “Bank”), the Bank
will make a revolving line of credit in a maximum principal amount of $1,300,000
available to the Company (the “Revolving Line”); and
 
WHEREAS, to induce the Bank to enter into the Loan Agreement and make the
Revolving Line available to the Company, and to provide security under the Loan
Agreement for the payment of the Revolving Line, the Company has requested that
Atlas direct HSBC Private Bank (Suisse) SA, a Swiss business organization (the
“Letter of Credit Provider”), to issue an irrevocable, direct-pay letter of
credit to the Bank substantially in the form of Exhibit A attached hereto (as
the same may be amended from time to time, the “Letter of Credit”); and
 
WHEREAS, Atlas is willing to direct the Letter of Credit Provider to issue the
Letter of Credit, subject to the following terms and conditions.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1 Defined Terms. The following terms when used herein shall have the
following respective meanings (unless the context requires otherwise, words in
the singular include the plural and words in the plural include the singular):


“Accredited Investor” means an “accredited investor” as defined in Rule 501(a)
under the Securities Act, a copy of which definition is attached hereto as
Exhibit B.


“Agreement” means this Reimbursement Agreement, as the same may be amended,
modified, supplemented or restated from time to time.


“Atlas” has the meaning ascribed thereto in the first paragraph hereof.


“Bank” has the meaning ascribed thereto in the first Recital.
 

--------------------------------------------------------------------------------



“Business Day” means any day on which The New York Stock Exchange is not closed.


“Company” has the meaning ascribed thereto in the first paragraph hereof.


“Default Rate” means a per annum interest rate of six percent (6%).


“Letter of Credit” has the meaning ascribed thereto in the second Recital.


“Letter of Credit Provider” has the meaning ascribed thereto in the second
Recital.


“Loan Agreement” has the meaning ascribed thereto in the first Recital.


“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.


“Revolving Line” has the meaning ascribed thereto in the first Recital.


“Schedule of Exceptions” has the meaning ascribed thereto in Article III.


“Securities Act” has the meaning ascribed thereto in Section 3.4.


“Shares” has the meaning ascribed thereto in Section 3.1.


ARTICLE II
LETTER OF CREDIT


Section 2.1 Agreement to Issue Letter of Credit.
 
(a) Atlas shall direct the Letter of Credit Provider to issue the Letter of
Credit on the date of this Agreement. The Letter of Credit shall be issued in an
amount equal to $1,300,000. The term of the Letter of Credit shall end one year
from the date of the issuance of the Letter of Credit.
 
(b) So long as there is no continuing default on the date of the expiration of
the Letter of Credit described in Section 2.1(a), Atlas shall direct the Letter
of Credit Provider to issue a replacement Letter of Credit for an equal amount
for a term of one year from the date of the issuance thereof.
 
Section 2.2 Reimbursement of Drawings under Letter of Credit.
 
(a) The Company hereby agrees to pay to Atlas within thirty (30) Business Days
following the Business Day any amount is drawn and paid under any Letter of
Credit a sum equal to the amount so drawn together with interest at half of the
Default Rate.
 
2

--------------------------------------------------------------------------------



(b) If the Company fails to pay to Atlas any amount when due under subsection
(a) above, interest shall accrue on any and all such amounts at the Default Rate
(in the case of interest on interest, to the maximum extent permitted by law),
commencing the day after such amounts first became due until payment in full,
and the Company hereby agrees to pay such accrued interest to Atlas upon demand.
All interest hereunder shall be computed on the basis of the actual number of
days elapsed over a 360-day year and shall include the first day but exclude the
last day of the relevant period.
 
(c) The Company may pay any principal or interest amount due under this Section
2.2 in U.S. Dollars or in common stock of the Company. In the event the Company
elects to pay in common stock of the Company, such stock shall be deemed to be
valued at $2.50 per share.
 
Section 2.3 Letter of Credit Fee. The Company hereby agrees to pay to Atlas on
the date of issuance of any Letter of Credit a commitment fee in an amount equal
to the product of one tenth of one percent and the amount of the Letter of
Credit.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Subject to the exceptions and qualifications set forth on the Schedule of
Exceptions attached hereto and incorporated by reference herein (the “Schedule
of Exceptions”), the Company hereby represents and warrants to Atlas as follows:


Section 3.1 Organization and Good Standing; Power and Authority; Qualifications.
The Company (i) is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and (ii) has all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as presently conducted and as proposed to be conducted. The Company has
all requisite legal and corporate power to execute and deliver this Agreement
and to issue the shares of capital stock that may be issuable hereunder
(collectively, the “Shares”), and to carry out and perform its other obligations
under the terms of the Agreement. The Company is qualified to transact business
as a foreign corporation in, and is in good standing under the laws of, all of
the jurisdictions wherein the character of the property owned or leased or the
nature of the activities conducted by it makes such qualification necessary,
except jurisdictions in which the failure to be so qualified would not have a
material adverse effect on the condition (financial or otherwise), results of
operations, business, assets or prospects of the Company.


Section 3.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder and thereunder and the authorization, issuance and delivery of
the Shares has been taken or will be taken, and the Agreement, when executed and
delivered by the Company, shall constitute valid and legally binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies. The Shares will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.

3

--------------------------------------------------------------------------------




Section 3.3 Capitalization. The Shares which may be issued pursuant to Section
2.2(c) above shall be duly authorized, fully paid and are nonassessable and have
been issued in compliance with all applicable federal, foreign, and state
securities laws at the time of the issuance.


Section 3.4 Consents. Except as set forth on the Schedule of Exceptions, no
permit, consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any Person on the part
of the Company is required in connection with the Company’s valid execution,
delivery or performance of this Agreement, the consummation of the transactions
contemplated by this Agreement or the offer, sale or issuance of the Shares
except for filings pursuant to applicable state securities laws and Regulation D
of the Securities Act of 1933, as amended (the “Securities Act”), which will be
timely filed within the applicable periods therefor.


Section 3.5 Financial Statements. The Company’s financial statements, including
the Shares thereto, contained in the Company’s Quarterly Report on Form 10-Q for
the quarter ended June 30, 2006 have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods covered thereby, except as otherwise noted therein, and fairly present
the consolidated financial condition and results of operations of the Company
and its consolidated subsidiaries, on the bases therein stated, as of the
respective dates thereof, and for the respective periods covered thereby and
include, in the case of unaudited financial statements, all material adjustments
and accruals consistent with those included in the audited financial statements.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF ATLAS


Atlas represents and warrants to the Company as of the date hereof as follows:


Section 4.1 Authorization. Atlas has the full legal right, power, capacity and
authority to enter into this Agreement and the transactions contemplated hereby
and to perform its obligations pursuant to the terms of this Agreement. This
Agreement constitutes Atlas’s valid and legally binding obligation, enforceable
in accordance with its terms, except as limited by (i) applicable bankruptcy,
insolvency, receivership, reorganization, moratorium, fraudulent conveyance and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) general principles of equity, the application of which may
deny Atlas the right to specific performance, injunctive relief or other
equitable remedies.


Section 4.2 Public Information. Atlas has carefully reviewed all current public
information regarding the Company, including financial information and risk
factors, and fully understands the risks associated with investment in the
Company.

4

--------------------------------------------------------------------------------




Section 4.3 Sophistication; Not Formed for the Specific Purpose of Acquisition;
Acknowledgement of Risks. Atlas is experienced in evaluating and investing in
private placement transactions of securities of technology companies such as the
Company, acknowledges that it is able to fend for itself, can bear the economic
risk of its investment, has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of this
Agreement and an investment in the Shares, and is prepared to hold the Shares
for an indefinite period of time. Atlas also represents it has not been
organized for the purpose of acquiring the Shares. Atlas recognizes that its
purchase of the Shares involves substantial risks, and has taken full cognizance
of and understands such risks. Atlas also acknowledges and is aware that the
Shares are a speculative investment involving a high risk of loss by it of its
entire investment.


Section 4.4 Accredited Investor. Atlas is an Accredited Investor.


Section 4.5 Purchase Entirely for Own Account. Atlas is acquiring the Shares for
its own account, for investment and not with a view to, or for resale in
connection with, any distribution thereof within the meaning of the Securities
Act. Atlas has no present intention of selling, transferring or distributing the
Shares. Atlas does not have any contract, undertaking, agreement or arrangement
with any Person to sell, transfer or grant participation to such Person or to
any third party with respect to the Shares other than as set forth in this
Agreement. Atlas understands that the Shares being transferred to it under this
Agreement have not been registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act, which
depend upon, among other things, the bona fide nature of the investment intent
as expressed herein.


Section 4.6 No Registration under the Securities Act. Atlas understands that the
Shares are not registered under the Securities Act on the grounds that the sale
provided for in this Agreement and the issuance of the Shares hereunder is being
made in reliance upon an exemption from the registration requirements of the
Securities Act pursuant to Section 4 thereof and that the Company’s reliance on
such exemption is predicated on Atlas’s representations as set forth in this
Agreement.


Section 4.7 Restricted Securities. Atlas acknowledges that the Shares have not
been registered under the Securities Act and that the Shares may not be sold,
assigned, pledged, hypothecated or transferred, unless there exists an effective
registration statement therefor under the Securities Act and all applicable
state securities laws or the Company has received an opinion of counsel,
reasonably acceptable to counsel for the Company, or other reasonable
assurances, that such sale, assignment, pledge, hypothecation or transfer is
exempt from registration. Atlas understands that in the absence of an effective
registration statement covering the Shares, an exemption from the Securities Act
and all applicable state securities laws, the Shares must be held indefinitely.
In particular, Atlas is aware that the Shares may not be sold pursuant to Rule
144 promulgated under the Securities Act unless all conditions of Rule 144 are
met. Among the conditions for use of Rule 144 may be the availability of current
and adequate information to the public about the Company. Notwithstanding the
foregoing, no opinion of counsel shall be required by the Company in connection
with the transfer of the Shares to an entity that is a direct or indirect
wholly-owned subsidiary of Atlas.


Section 4.8 Legends. Atlas understands that the Shares and any securities issued
in respect of or exchange for the Shares, shall, in addition to any legends
required elsewhere, bear the following legends:

5

--------------------------------------------------------------------------------




(a) THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAW AND
MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR TRANSFERRED UNLESS THERE
EXISTS AN EFFECTIVE REGISTRATION STATEMENT THEREFOR UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND ALL APPLICABLE STATE SECURITIES LAWS OR THE ISSUER HEREOF
HAS RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL OF THE
ISSUER, THAT SUCH SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR TRANSFER IS EXEMPT
FROM REGISTRATION.


(b) Any legend required by any applicable state securities law or by any other
agreement to which the holder of the certificate is a party or by which the
holder of the certificate thereof is bound.


Section 4.9 Disclosure of Information. Atlas has received all information that
it considers necessary or appropriate for deciding whether to enter this
Agreement and purchase the Shares. Atlas has had an opportunity to ask questions
and receive answers from the Company’s management regarding the Shares and the
business, properties, prospects and financial conditions of the Company and to
obtain additional information from the Company (to the extent that the Company
possessed such information or could acquire it without reasonable effort or
expense) necessary to verify the accuracy of any information furnished to Atlas
or to which Atlas had access.


ARTICLE V
MISCELLANEOUS


Section 5.1  Notices. All demands, notices, approvals, consents, requests and
other communications hereunder shall be in writing and shall be deemed to have
been given when the writing is delivered, if given or delivered by hand,
overnight delivery service or facsimile transmitter (with confirmed receipt), or
three (3) Business Days after being mailed, if mailed by first class, registered
or certified mail, postage prepaid, to the address or telecopy number set forth
below:


If to the Company:
Smart Online, Inc.
 
2530 Meridian Parkway, 2nd Floor
 
Durham, North Carolina 27713
 
Attention: Dennis Michael Nouri
 
Fax No.: (919) 765-5020

 
6

--------------------------------------------------------------------------------




with a copy to counsel:
Smith, Anderson, Blount, Dorsett,
 
Mitchell & Jernigan, L.L.P.
 
P. O. Box 2611
 
Raleigh, North Carolina 27602-2611
 
Attention: Margaret Rosenfeld, Esq.
 
Fax No.: (919) 821-6800
   
If to the Atlas:
Atlas Capital SA
 
116 Rue Du Rhone
 
Geneva, Switzerland CH-1204
 
Attention: Avy Lugassy
 
Fax No.: +011 41 2278 65855



The Company or Atlas may, by notice given hereunder, designate any further or
different addresses or telecopy numbers to which subsequent demands, notices,
approvals, consents, requests or other communications shall be sent or Persons
to whose attention the same shall be directed.


Section 5.2 Controlling Law. This Agreement has been executed, delivered and
accepted at, and shall be deemed to have been made in, the State of Delaware and
shall be interpreted in accordance with the internal laws (as opposed to
conflicts of laws provisions) of the State of Delaware, without regard to
principles of conflicts of laws.


Section 5.3 Assignment. Without the prior written consent of the other party,
neither party may sell, assign or transfer this Agreement or any portion hereof,
including without limitation, either party’s rights, title, interests, remedies,
powers and duties hereunder or thereunder.


Section 5.4 Amendment. This Agreement can be amended or modified only by an
instrument in writing signed by the Company and Atlas.


Section 5.5  Severability. In the event that any provision of this Agreement
shall be determined to be invalid or unenforceable by any court of competent
jurisdiction, such determination shall not invalidate or render unenforceable
any other provision hereof.


Section 5.6 Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings of such parties, verbal or written, relating to the subject
matter hereof. This Agreement represents the final agreement between the parties
and may not be contradicted by prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.


Section 5.7 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which together shall
constitute but one and the same instrument.
 
[Signature Page Follows]

7

--------------------------------------------------------------------------------



[Signature Page to the Reimbursement Agreement]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.


SMART ONLINE, INC.
   
By:
/s/ Michael Nouri
 
Michael Nouri
 
President and Chief Executive Officer
       
ATLAS CAPITAL SA
   
By:  
/s/ Avy Lugassy
Name:
 
Title:
 

 
8

--------------------------------------------------------------------------------

